IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT

IN RE: 45th JUDICIAL DISTRICT - > No. 32 MM 2020
REQUEST FOR EMERGENCY JUDICIAL
ORDER

ORDER

AND NOW, this 17" day of March, 2020, the Request for Emergency Judicial
Order by the Honorable Michael J. Barrasse, President Judge of the Forty-Fifth Judicial
District, is GRANTED IN PART. Relief is DENIED as to Paragraph 1(b)(1), to the extent
that it seeks to suspend time calculations irrespective of constitutional restrictions, and
Paragraph 1(b)(2), to the extent that it seeks to suspend Rule of Criminal Procedure
119(A)(7), insofar as that rule protects a defendant's constitutional right to be physically
present. In all other respects, the application is GRANTED, as the remaining requested
relief is consistent with this Court’s order declaring a General Statewide Judicial
Emergency, see 531 Judicial Administration Docket (order dated March 16, 2020)
(detailing, inter alia, certain authority President Judges have following a declaration of a

judicial emergency, subject to constitutional limitations).

Loge

THOMAS G. SAYLOR
Chief Justice of Pennsylvania